DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of May 24, 2021, claims 1-9 are pending in the application.

Claim Objections
Claim 5 is objected to because of the following informalities: 
 In claim 5 at line 3, it is suggested to insert “h” after “/” and before “-“.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “low polycyclic aromatic hydrocarbons” at lines 1-2 and 11 of the claim.  It is unclear what constitutes low polycyclic aromatic carbons.  It is uncertain if “low” refers to the molecular weight or the quantity of polycyclic aromatic hydrocarbons.  Additionally, the molecular weight or the quantity required to satisfy “low” as presently claim cannot be ascertained.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 also recites “low-pressure chromatography column” at lines 8-9.  It is unclear what level of pressure is considered to be “low” and the pressure range required to satisfy the claim.  Therefore, the scope of the claim is indefinite. 
Claim  8 has the same problem as claim 1.  Claim 8 recites “low polycyclic aromatic hydrocarbons” at lines 1-2.  It is unclear what constitutes low polycyclic aromatic carbons.  It is uncertain if “low” refers to the molecular weight or the quantity of polycyclic aromatic hydrocarbons.  Additionally, the molecular weight or the quantity required to satisfy “low” as presently claim cannot be ascertained.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jin et al. CN 106631953 (hereinafter “Jin”) (refer to the corresponding machine translation).
With respect to claim 1, Jin teaches the preparation of paprika red pigment (Abstract; and paragraphs [0001]-[0004] and [0015]). 
Regarding the limitation of (1) drying, crushing and granulating mature peppers to obtain pepper particles as recited in claim 1, Jin teaches drying, pulverizing, and granulating mature peppers (paragraph [0018]). 
Regarding the limitation of (2) extracting the pepper particles with a vegetable oil in a rotocel extractor to obtain a paprika red pigment solution as recited in claim 1, Jin teaches extracting the pepper material with vegetable oil in an annular extractor (rotocel extractor) (paragraphs [0019] and [0025]).
Regarding the limitation of (3) extracting the paprika red pigment solution with an ethanol solution in a liquid-liquid extractor to remove spicy substances as recited in claim 1, Jin teaches mixing the pigment extract and ethanol in a liquid-liquid extractor to remove spicy substances (paragraphs [0020] and [0026]).
Regarding the limitation of (4) running the paprika red pigment solution through a low-pressure chromatography column to remove polycyclic aromatic hydrocarbons as recited in claim 1, Jin teaches subjecting the pigment material to a low-pressure chromatography column (paragraphs [0022], [0028], and [0036]).
Regarding the limitation of (5) concentrating the paprika red pigment solution to obtain the paprika red pigment with low polycyclic aromatic hydrocarbons as recited in claim 1, Jin teaches concentrating the pigment material (paragraphs [0022] and [0028]).
Jin is silent with respect to low polycyclic aromatic hydrocarbons.  When applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. 
Absent any clear and convincing evidence to the contrary, the pigment material would naturally display the claimed characteristic of low polycyclic aromatic hydrocarbons since Jin, as shown above, teaches subjecting the pigment material to low-pressure chromatography, which removes polycyclic aromatic hydrocarbons as described in step 4 of claim 1, and the paprika red pigment of Jin is substantially similar to the presently claimed paprika pigment.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the processing parameters, such as duration, temperature, pressure, and the like, in the method of Jin through routine experimentation with the expectation of successfully preparing a pigment product with low polycyclic aromatic hydrocarbons.  One of ordinary skill in the art would have been motivated to do so because it is well understood that polycyclic hydrocarbons are contaminants and pollutants, Jin teaches the method improves the pigment by refining it and the pigment has uses in food, beverage, cosmetic, and pharmaceutical industries (paragraphs [0004]-[0006], [0015], and [0031]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 2, Jin is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein in step (1), the mature peppers are dried, crushed, and granulated at 30-50 °C as recited in claim 2, Jin teaches the drying, pulverizing, and granulating occurs at 30-50 °C (paragraph [0018]).

With respect to claim 3, Jin is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein in step (2), the pepper particles are extracted with the vegetable oil at 40-50 °C and at a spraying volume of 1,000-1,500 L/h as recited in claim 3, Jin teaches extracting the pepper material with vegetable oil at 40-50 °C and the spray volume is 1,000-1,500 L/h (paragraph [0025]).

With respect to claim 4, Jin is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein in step (3), the ethanol solution is a 70% (v/v) ethanol solution as recited in claim 4, Jin teaches the ethanol solution is a 70% ethanol solution (paragraphs [0035], [0039], and [0043]).

With respect to claim 5, Jin is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein in step (3), the paprika red pigment solution is extracted continuously with the ethanol solution with a paprika red pigment solution flow rate of 0.5 m3/h - 1.5 m3/h and an ethanol solution flow rate of 1 m3/- 3 m3/h as recited in claim 5, Jin teaches the flow rate of the pigment extract is 0.5 m3/h - 1.5 m3/h and the flow rate of the ethanol solution is 1 m3/h - 3 m3/h (paragraph [0026]).

With respect to claim 7, Jin is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein in step (5), the paprika red pigment solution is concentrated at 40-100 0C and a pressure of 0.03 mPa to 0.06 mPa as recited in claim 7, Jin teaches the pigment material is concentrated at a temperature of at 40-100 0C and a pressure of 0.03 mPa to 0.06 mPa (paragraph [0028]).

With respect to claims 8 and 9, Jin is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitations of wherein in step (5), the paprika red pigment with low polycyclic aromatic hydrocarbons has a polycyclic aromatic hydrocarbons concentration of less than 15 mg/Kg as recited in claim 8 and wherein in step (5), the paprika red pigment with low polycyclic aromatic hydrocarbons has a benzopyrene concentration of less than 5 mg/Kg as recited in claim 9, Jin is silent with respect a polycyclic aromatic hydrocarbons concentration of less than 15 mg/Kg and a benzopyrene concentration of less than 5 mg/Kg. When applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. 
Absent any clear and convincing evidence to the contrary, the pigment material would naturally display the claimed characteristic of a polycyclic aromatic hydrocarbons concentration of less than 15 mg/Kg and a benzopyrene concentration of less than 5 mg/Kg since Jin, as shown above, teaches subjecting the pigment material to low-pressure chromatography, which removes polycyclic aromatic hydrocarbons as described in step 4 of claim 1, and the paprika red pigment of Jin is substantially similar to the presently claimed paprika pigment.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the processing parameters, such as duration, temperature, pressure, and the like, in the method of Jin through routine experimentation with the expectation of successfully preparing a pigment product with a polycyclic aromatic hydrocarbons concentration of less than 15 mg/Kg and a benzopyrene concentration of less than 5 mg/Kg.  One of ordinary skill in the art would have been motivated to do so because it is well understood that polycyclic hydrocarbons, such as benzopyrene, are contaminants and pollutants, Jin teaches the method improves the pigment by refining it and the pigment has uses in food, beverage, cosmetic, and pharmaceutical industries (paragraphs [0004]-[0006], [0015], and [0031]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. CN 106631953 (hereinafter “Jin”) (refer to the corresponding machine translation) as applied to claim 1 above, and further in view of Cui et al. CN 107163618 (hereinafter “Cui”) (refer to the corresponding machine translation).
With respect to claim 6, Jin is relied upon for the teaching of the method of claim 1 as addressed above.
Regarding the limitation of wherein in step (4), the low-pressure chromatography column includes a filler that includes two or more selected from the group consisting of diatomaceous earth, white clay, kaolin clay, and activated carbon, the filler has a particle size of 20 mesh to 300 mesh, and a weight ratio of the filler and the pepper particles is 1 : 1-50 as recited in claim 6, Jin teaches the chromatographic column is a silica gel column and the ratio of silica gel to extraction material is 1:2-4 (paragraphs [0022] and [0028]).
However, Jin does not expressly disclose the chromatography column includes a filler that includes two or more selected from the group consisting of diatomaceous earth, white clay, kaolin clay, and activated carbon and has a particle size of 20 mesh to 300 mesh (about 44 µm to about 841 µm).
Cui teaches preparing pigment extracted from peppers by subjecting the material to a chromatographic column filled with solid adsorbent particles, such as silica gel particles or mixtures of activated carbon and diatomaceous earth particles, having a particle size of 1-100 µm (Abstract; and paragraphs [0005], [0016], [0024], [0034], and [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Cui, to substitute the silica gel particles in the chromatographic column of Jin with the mixture of activated carbon and diatomaceous earth as taught in Cui with the expectation of successfully preparing a functional pigment product.  One of ordinary skill in the art would have been motivated to do so because Jin and Cui similarly teach preparing pigments from pepper by using column chromatography, Cui recognizes the equivalency of silica gel particles and mixtures of activated carbon and diatomaceous earth in the field of column chromatography treatments to prepare pigments, Cui teaches the chromatographic treatment adsorbs and separates impurities from the pigment to obtain a high purity product (paragraphs [0016], [0035], [0038], and [0070]), and such modification would have involved a mere substitution of known equivalent structures.  There would have been a reasonable expectation of success with said modification.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793